        Case 2:20-cv-00773-MHH Document 28 Filed 11/19/20 Page 1 of 2                     FILED
                                                                                 2020 Nov-19 PM 06:24
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

LAURIE KNEUSS, individually and on )
behalf of all others similarly situated, )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )    Civil Action No. 2:20-cv-00773-MHH
                                         )
ADVANCED CLINICAL EMPLOYMENT )
STAFFING, LLC,                           )
                                         )
      Defendant.                         )

       DEFENDANT’S RENEWED PARTIAL MOTION TO DISMISS
      Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant

Advanced Clinical Employment Staffing, LLC (“ACES”), moves to partially

dismiss Plaintiffs’ First Amended and Substituted Complaint—Collective Action for

its failure to state a claim upon which relief can be granted. Specifically, ACES

moves to dismiss the individual and collective claims based on the $500 travel option

payment (recast as a “re-signing bonus” in the First Amended Complaint). In support

of this motion, ACES adopts and incorporates the arguments concerning this

$500.00 travel option payment from the previously filed Motion to Dismiss [Doc.

6]; the Memorandum of Law in Support thereof [Doc. 7]; and the supporting

Affidavit of Regina Allcorn [Doc. 7-1]; and further relies on the Brief in Support of

Defendant’s Renewed Partial Motion to Dismiss, filed contemporaneously herewith.
       Case 2:20-cv-00773-MHH Document 28 Filed 11/19/20 Page 2 of 2




      Dated: November 19, 2020

                                      Respectfully submitted,


                                      s/Bryan Hale
                                      Bryan G. Hale (asb-6964-a55h)
                                      Andrew D. Perreault (asb-4760-r80p)
                                      GOFORTH HALE LLC
                                      2226 1ST Ave. South
                                      Unit 105
                                      Birmingham, Alabama 35233
                                      (205) 403-5896 (Phone)
                                      (205) 383-2807 (Facsimile)
                                      Bhale@ghattorney.com

                                      Attorney for Defendant ACES, LLC

                         CERTIFICATE OF SERVICE
      I hereby certify that on November 19, 2020, I electronically filed a true and
correct copy of the foregoing, with the Clerk of Court using the CM/ECF System
which will automatically send e-mail notification of such filing to the following
counsel of record:
      JON C. GOLDFARB
      WIGGINS CHILDS PANTAZIS FISHER & GOLDFARB, LLC
      301 19th Street North
      Birmingham, AL 35203

      JOSH SANFORD
      COURTNEY LOWERY
      SANFORD LAW FIRM, PLLC
      650 S. Shackleford Suite 411
      Little Rock, AK 72211


                                      s/Bryan Hale
                                      Bryan G. Hale
